Citation Nr: 0404294	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to a 
higher initial rating for diabetes mellitus.

The veteran testified in October 2002 at a personal hearing 
before a Decision Review Officer at the RO. A transcript of 
that hearing is of record.

In a statement submitted in January 2004, after the claims 
folder was forwarded to the Board, the veteran's 
representative raised the issues of entitlement to an earlier 
effective date for service connection for diabetes mellitus 
and entitlement to service connection for cataracts and 
retinopathy as complications of diabetes mellitus.  These 
matters are referred to the RO for appropriate action.


REMAND

The record reflects that the RO has rated the veteran's 
diabetes on the basis of treatment records.  Although it 
afforded the veteran VA examinations in late 2001 and early 
2002, the examinations were primarily to determine the nature 
and extent of the complications of the veteran's diabetes.  
It has not afforded the veteran a VA examination to determine 
the current degree of severity of his diabetes mellitus.  

Moreover, at his October 2002 personal hearing at the RO, the 
veteran testified to the effect that his diabetes had 
drastically worsened; that his insulin had been increased 
approximately three or four months prior from two shots per 
day to four shots per day; and that he had severe limitations 
in his physical activities as a result of the worsening of 
his disability..

In light of these circumstances, the Board has concluded that 
further development of the record is in order.  Accordingly, 
the case is REMANDED to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
available records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of the veteran 
for diabetes mellitus during the period 
from June 2001 to the present.

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his diabetes mellitus. The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should note such review in the 
examination report. The RO should ensure 
that the examination reports provide all 
information required for rating purposes. 
In particular, the RO should ensure that 
the examiner identifies any regulation of 
the veteran's activities required as a 
result of the diabetes mellitus.   

4.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
claim based upon review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




